Title: To John Adams from N. Olive, 8 April 1794
From: Olive, N.
To: Adams, John


				
					Monsieur.
					New-York 8. Avril 1794.
				
				J’etois porteur d’une Lettre pour vous de mes amis Messr. Grand & Cie. de Paris que je gardois depuis mon arrivée ici, en Novembre dernier, avec ma famille, attendant l’occasion d’avoir l’honneur de vous la remettre; J’ai eu celui de rencontrer Monsieur Votre fils chez Monsieur Le Baron de Steuben, Je lui ai remis cette lettre pour qu’il ait la bonté de vous la faire passer & J’apprendrai avec plaisir que cette récommendation, d’amis très intimes, vous soit parvenuë.J’ai appris, Monsieur, que le Congrès avoit decidé d’armer des fregattes contre les algeriens; J’ai apporté avec moi le plan d’une frégatte de 26 Canons en baterie & 14 Canons sur les gaillards que j’avois fait faire par un des ingenieurs  de la Marine de france qui a le plus de talent (Mr. Forfait) & qui y a dirigé la construction des plus beaux Vaisseaux, Je comptois  expedier cette frégatte pour L’Inde, Les circonstances m’en ont empechées; Le désir d’etre utile à la Nation qui me donne azile m’a fait naitre L’idée de lui faire l’hommage de ce Plan, & je viens vous supplier, Monsieur, de m’accorder la faveur de le remettre à Messieurs Le Président & Sénateurs des Etats-unis, Je m’estimerois heureux qu’on le jugeat digne d’être éxécuté.Je suis avec un respect infini / Monsieur / Votre très humble & très / obeissant Serviteur
				
					N. Olive
				
				
			